--------------------------------------------------------------------------------

PROPOSED FINANCING

OF

CANTERBURY RESOURCES, INC.

 

By reading the information contained within this document, the recipient agrees
with Canterbury Resources, Inc. (the “Company”) to maintain in confidence such
information, together with any other non-public information regarding the
Company obtained from the Company or its agents during the course of the
proposed financing. The Company has caused these materials to be delivered to
you in reliance upon such agreement and upon Rules promulgated under Regulation
FD by the Securities and Exchange Commission.

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, OFFERED TO SALE, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED
EXCEPT PURSUANT TO (i) A REGISTRATION STATEMENT RELATING TO THE SECURITIES WHICH
IS EFFECTIVE UNDER THE SECURITIES ACT, (ii) A NON-US PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (iii) RULE 144 PROMULGATED UNDER THE
SECURITIES ACT OR (iv) AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS IS AVAILABLE.

--------------------------------------------------------------------------------

CONFIDENTIAL

SUMMARY OF OFFERING

          This Confidential Summary of Offering is not intended to be
contractually binding, other than the section entitled “Confidential
Information” and is subject in all respects (other than with respect to such
section) to the execution of the Securities Purchase Agreement.

Issuer:

Canterbury Resources, Inc., a Nevada corporation (the “Company”).

 



Securities Offered:

Up to 4,000,000 units (“Units”) of the Company, each Unit consisting of 1 share
of the Company’s common stock, $0.001 par value (the “Shares”), and warrants in
the form attached to the Securities Purchase Agreement as Exhibit A (the
“Warrants”) exercisable to purchase 1 share of common stock of the Company at an
exercise price of $0.75 per share (the “Warrant Shares”), in accordance with the
terms and conditions set forth in Annex I (the “Offering”). The Offering,
subject to authorization from the Board of Directors of the Company, will be
completed on a best efforts basis and is subject to adjustment by the Company.

 



Purchase Price:

$0.50 per Unit.

 



Closing Date:

The Company and each Investor shall execute a Securities Purchase Agreement in
substantially the form set forth herein. The closing of the Offering shall occur
continuously as subscriptions and proceeds are received, and certificates
representing the Shares shall be issued to each Investor and funds paid to the
Company (each a “Closing Date”). However, the final Closing Date shall be no
later than September 30, 2013.

 



Use of Proceeds

For general working capital.

 



Investor Qualifications:

Investor must be an “accredited investor” as defined in Regulation D of the
Securities Act of 1933, as amended (the “Securities Act”), or Investor must be a
non-“U.S. Person” as defined in Regulation S of the Securities Act, and must
represent and warrant to the Company that it is acquiring the Units for
investment with no present intention of distributing any of the Units. The
Securities Purchase Agreement contains other appropriate representations and
warranties of Investor to the Company.

 



Securities Certificates:

Certificates evidencing the Shares which are delivered to Investor within seven
days of each closing, will bear a restrictive legend stating that such
securities have been sold pursuant to the Securities Purchase Agreement and that
the shares may not be resold except as permitted under the Securities Act
pursuant to a registration statement that has been declared effective or an
exemption therefrom, and may be resold subject to certain limitations and
procedures agreed to in the Securities Purchase Agreement.

- 1 -

--------------------------------------------------------------------------------


Warrants:

Warrants may be exercisable for a period of 18 months after the date of grant
and will be issued in the form attached as Exhibit A to the Securities Purchase
Agreement and Warrant Shares shall be delivered to Investor within seven days of
each exercise.

 



Risk Factors:

The securities offered hereby involve a high degree of risk. Investor must read
the disclosure relating to the risks affecting the Company as set forth in Annex
II of the Securities Purchase Agreement, in addition to documents filed by the
Company with the SEC under the Securities Exchange Act of 1934, as amended.

 



OTC Market Symbol:

CTBX

 



Confidential Information:

The recipient of this Confidential Summary of Offering and the materials
attached hereto agrees with the Company to maintain in confidence this disclosed
information, together with any other non- public information regarding the
Company obtained from the Company, or its agents during the course of the
proposed Offering. The Company has caused these materials to be delivered to
Investor in reliance upon such agreement and upon Rules promulgated by the SEC
pursuant to Regulation FD.

 



Transfer Agent:

Action Stock Transfer Corp.

 

2469 E. Fort Union Blvd, Ste 214

 

Salt Lake City, UT 84121

- 2 -

--------------------------------------------------------------------------------

INSTRUCTION SHEET FOR INVESTOR

(to be read in conjunction with the entire Securities Purchase Agreement)

A.

Complete the following items in the Securities Purchase Agreement:

          1.           Provide the information regarding the Investor requested
on the Signature Page to the Securities Purchase Agreement. Please submit a
separate Securities Purchase Agreement for each individual person/entity that
will hold the Units. The Securities Purchase Agreement must be executed by an
individual authorized to bind the Investor. Please also complete an Accredited
Investor Questionnaire enclosed herein if you are a citizen, resident or entity
formed in the United States.

          2.           Return the signed Securities Purchase Agreement and the
Accredited Investor Questionnaire (if applicable) by fax and send the original
signed Securities Purchase Agreement and Accredited Investor Questionnaire (if
applicable) by overnight mail to:

Greenberg Traurig, LLP
Attention: Mark Lee
1201 K Street, Suite 1100
Sacramento, CA 95814, U.S.A.
Tel: (916) 442-1111
Facsimile: (916) 448-1709

B.

Funds for the purchase of Units should be sent via wire transfer or certified
check to the Company.


--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT
(Signature Page)

CANTERBURY RESOURCES, INC.
69 STANLEY POINT ROAD
DEVONPORT
AUCKLAND, NEW ZEALAND
0624

Ladies & Gentlemen:

          The undersigned (the “Investor”), hereby confirms its agreement with
you as follows:

          1.           This Securities Purchase Agreement, including the Terms
and Conditions set forth in Annex I (the “Terms and Conditions”), the Risk
Factors set forth in Annex II (the “Risk Factors”), and exhibits, which are all
attached hereto and incorporated herein by reference as if fully set forth
herein (the “Agreement”), is made as of the date set forth below between
Canterbury Resources, Inc., a Nevada corporation (the “Company”), and the
Investor.

          2.           The Company has authorized the sale and issuance of up to
4,000,000 Units of the Company securities to certain Investors in a private
placement (the “Offering”). Each Unit each consists of 1 share of the Company’s
common stock, $0.001 par value (the “Shares”), and warrants in the form attached
hereto as Exhibit A (the “Warrants”) exercisable to purchase 1 share of common
stock of the Company at an exercise price of $0.75 per share, exercisable over
eighteen (18) months (the “Warrant Shares”) and in accordance with the terms set
forth in the Warrants.

          3.           The Offering and Investor’s purchase of Units is being
made in connection with the proposed reverse acquisition transaction between the
Company and Echo Automotive, LLC (“Echo”) described in the Risk Factors.

          4.           Pursuant to the Terms and Conditions, the Company and the
Investor agree that the Investor will purchase from the Company and the Company
will issue and sell to the Investor _____________ Units, for a purchase price of
$0.50 per Unit, for an aggregate purchase price of $___________ consisting of
___________ Shares and ___________ Warrants to purchase shares of common stock
of the Company. Unless otherwise requested by the Investor, certificates
representing the Common Stock purchased by the Investor will be registered in
the Investor’s name and address as set forth below.

          Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

Date: __________, 2012 Investor: ___________________________________________    
  By: _______________________________________________   Print Name:
_________________________________________   Title:
______________________________________________       Address:  
__________________________________________________   
__________________________________________________  
__________________________________________________    Phone:
____________________________________________   Fax:
_______________________________________________       Social Security Number or
TIN (if applicable):   __________________________________________________


--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

Investment in the Company involves a high degree of risk. Investor should
carefully consider the risk factors set forth in Annex II in addition to the
other information set forth in this Annex I before purchasing securities of the
Company.

          1.           Authorization and Sale of the Units. Subject to these
Terms and Conditions, the Company has authorized the sale of up to 4,000,000
units (“Units”) of the Company at $0.50 per Unit, each consisting of 1 share of
the Company’s common stock, $0.001 par value (the “Shares”), and a warrant (the
“Warrants”) exercisable to purchase 1 share of common stock of the Company at an
exercise price of $0.75 per share, exercisable over an eighteen (18) month
period (the “Warrant Shares”) and in accordance with the terms set forth in the
Warrants (the “Shares” and “Warrants,” collectively, a “Unit”). The Company
reserves the right to increase or decrease this number. All references to
currency in this Securities Purchase Agreement shall refer to the lawful
currency of the United States of America.

          2.           Agreement to Sell and Purchase the Units.

                         2.1         At the Closing (as defined in Section 3 of
this Annex I), the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions hereinafter set forth,
the number of Units, if applicable, set forth in Section 3 of the Signature Page
to the Securities Purchase Agreement at the purchase price set forth thereon.

                         2.2         The Company may enter into the same form of
Securities Purchase Agreement (“Agreement”), including these Terms and
Conditions, with other Investors and expects to complete sales of subsequent
Units to other Investors.

          3.           Delivery of the Shares and Warrants at Closing. The
completion of the purchase and sale of the Units (the “Closing”) shall occur at
the offices of the Company upon receipt of cleared funds and fully executed
documents for the purchase of the Units on each date set by the Company,
provided that a final closing shall occur no later than September 30, 2013 which
date may be extended at the sole discretion of the Company. Within seven (7)
days after each Closing, the Company shall deliver to the Investor one or more
stock certificates representing the number of Shares and a Warrant representing
the number of shares of common stock as set forth in Section 3 of the Signature
Page to the Securities Purchase Agreement, each such certificate, certificates
or warrant to be registered in the name of the Investor, as set forth in Section
3 of the Signature Page to the Securities Purchase Agreement.

          The Company’s obligation to issue the Shares and Warrants to the
Investor shall be subject to the following conditions, any one or more of which
may be waived by the Company: (a) receipt by the Company of a certified or
official bank check or wire transfer of funds in the full amount of the purchase
price for the Units being purchased hereunder as set forth in Section 3 of
Signature Page to the Securities Purchase Agreement; and (b) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing.

          The Investor’s obligation to purchase the Units shall be subject to
the following conditions, any one or more of which may be waived by the
Investor: (1) the representations and warranties of the Company set forth herein
shall be true and correct as of the Closing Date in all material respects and
(2) the Investor shall have received such documents as such Investor shall
reasonably have requested in connection with its due diligence.

          4.           Representations, Warranties and Covenants of the Company.
The Company hereby represents and warrants to, and covenants with, the Investor,
as follows:

                         4.1         Organization. The Company is duly organized
and validly existing in good standing under the laws of the jurisdiction of its
organization. The Company has full power and authority to own, operate and
occupy its properties and to conduct its business as presently contemplated and
is registered or qualified to do business and in good standing in each
jurisdiction in which the nature of the business conducted by it or the location
of the properties owned or leased by it requires such qualification and where
the failure to be so qualified would have a material adverse effect upon the
condition (financial or otherwise), earnings, business, properties or operations
of the Company (a “Material Adverse Effect”), and no proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.

2

--------------------------------------------------------------------------------

                         4.2         Due Authorization and Valid Issuance. The
Company has all requisite power and authority to execute, deliver and perform
its obligations under the Agreement, and the Agreement has been duly authorized
and validly executed and delivered by the Company and constitutes a legal, valid
and binding agreement of the Company enforceable against the Company in
accordance with their terms, except as rights to indemnity and contribution may
be limited by state or federal securities laws or the public policy underlying
such laws, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Units. The Shares
and the shares of Common Stock of the Company issuable upon exercise of the
Warrants being purchased by the Investor hereunder will, upon issuance and
payment therefore pursuant to the terms hereof, be duly authorized, validly
issued, fully-paid and nonassessable.

                         4.3         Non-Contravention. The execution and
delivery of the Agreement, the issuance and sale of the Units under the
Agreement, the fulfillment of the terms of the Agreement and the consummation of
the transactions contemplated thereby will not (A) conflict with or constitute a
violation of, or default under, (i) any material bond, debenture, note or other
evidence of indebtedness, lease, contract, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company is a party or by which it or its properties are bound, (ii) the charter,
by-laws or other organizational documents of the Company, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or its
properties, except in the case of clauses (i) and (iii) for any such conflicts,
violations or defaults which are not reasonably likely to have a Material
Adverse Effect or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
the Company is a party or by which any of them is bound or to which any of the
material property or assets of the Company is subject.

                         4.4         Capitalization. As of the Closing, there
were 22,500,000 shares of the Company’s common stock issued and outstanding.
Except as contemplated by documents filed by the Company with the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), since such date through the date hereof (the
“Exchange Act Documents”), there are no other outstanding rights (including,
without limitation, preemptive rights), warrants or options to acquire, or
instruments convertible into or exchangeable for, any unissued shares of capital
stock or other equity interest in the Company or any contract, commitment,
agreement, understanding or arrangement of any kind to which the Company is a
party or of which the Company has knowledge and relating to the issuance or sale
of any capital stock of the Company, any such convertible or exchangeable
securities or any such rights, warrants or options.

                         4.5         Legal Proceedings. There is no material
legal or governmental proceeding pending or, to the knowledge of the Company,
threatened to which the Company is or may be a party or of which the business or
property of the Company is subject that is not disclosed in the Exchange Act
Documents.

                         4.6         No Violations. The Company is not in
violation of its charter, bylaws, or other organizational document, or in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the
Company, which violation, individually or in the aggregate, would be reasonably
likely to have a Material Adverse Effect, or is in default (and there exists no
condition which, with the passage of time or otherwise, would constitute a
default) in any material respect in the performance of any bond, debenture, note
or any other evidence of indebtedness in any indenture, mortgage, deed of trust
or any other material agreement or instrument to which the Company is a party or
by which the Company is bound or by which the properties of the Company are
bound, which would be reasonably likely to have a Material Adverse Effect.

3

--------------------------------------------------------------------------------

          5.           Representations, Warranties and Covenants of the
Investor.

                         5.1         The Investor represents and warrants to,
and covenants with, the Company that: (i) the Investor is an “accredited
investor” as defined in Rule 501 of Regulation D under the Securities Act and
that the Investor is knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to investments in shares presenting
an investment decision like that involved in the purchase of the Units,
including investments in securities issued by the Company and investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Units; (ii) the Investor has carefully read and fully understands the risks
involved with an investment in the Company including, without limitation, the
risks identified on Annex II, attached hereto, (iii) the Investor is acquiring
the number of Units set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement in the ordinary course of its business and for its
own account for investment only and with no present intention of distributing
any of such Units or any arrangement or understanding with any other persons
regarding the distribution of such Units; (iv) the Investor will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Units except in compliance with the Securities Act, applicable state securities
laws and the respective rules and regulations promulgated thereunder; (v) all of
the representations made by the Investor are true, correct and complete as of
the date hereof and will be true, correct and complete as of the Closing Date;
and (vi) the Investor has, in connection with its decision to purchase the
number of Units set forth in Section 3 of the Signature Page to the Securities
Purchase Agreement, relied only upon the Exchange Act Documents and the
representations and warranties of the Company contained herein. There are no
suits, pending litigation, or claims against the undersigned that could
materially affect the net worth of the Investor.

                         5.2         The Investor acknowledges that it has had
access to the Exchange Act Documents and has carefully reviewed the same. The
Investor further acknowledges that the Company has made available to it the
opportunity to ask questions of and receive answers from the Company’s officers
and directors concerning the terms and conditions of this Agreement and the
business and financial condition of the Company, and the Investor has received
to its satisfaction, such information about the business and financial condition
of the Company and the terms and conditions of the Agreement as it has
requested. The Investor has carefully considered the potential risks relating to
the Company and a purchase of the Units, and fully understands that the Units
are speculative investments, which involve a high degree of risk of loss of the
Investor’s entire investment. Among others, the undersigned has carefully
considered each of the risks identified under the caption “Risk Factors” in the
Exchange Act Documents and Annex II.

                         5.3         The Investor acknowledges, represents and
agrees that no action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Units, or
possession or distribution of offering materials in connection with the issuance
of the Units, in any jurisdiction outside the United States where legal action
by the Company for that purpose is required. Investor will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Units, Shares, Warrants or Warrant Shares
or has in its possession or distributes any offering material, in all cases at
its own expense.

                         5.4         The Investor hereby covenants with the
Company not to make any sale of the Units, Shares, Warrants or Warrant Shares
without complying with the provisions of this Agreement, and the Investor
acknowledges that the certificates evidencing the Shares will be imprinted with
a legend that prohibits their transfer except in accordance therewith. The
overall commitment of the Investor to investments, which are not readily
marketable, is not excessive in view of the Investor’s net worth and financial
circumstances, and any purchase of the Units will not cause such commitment to
become excessive. The Investor is able to bear the economic risk of an
investment in the Units.

                         5.5         The Investor further represents and
warrants to, and covenants with, the Company that (i) the Investor has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and (ii) this Agreement constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

4

--------------------------------------------------------------------------------

                         5.6         Investor will not use any of the restricted
Shares or Warrant Shares acquired pursuant to this Agreement to cover any short
position in the Common Stock of the Company if doing so would be in violation of
applicable securities laws.

                         5.7         The Investor understands that nothing in
the Exchange Act Documents, this Agreement or any other materials presented to
the Investor in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors, as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Units.

                         5.8         The Investor understands that the issuance
of the Units to the Investor has not been registered under the Securities Act in
reliance upon one or more specific exemptions therefrom, including Regulation D
and/or Regulation S, which exemption depends upon, among other things, the
accuracy of the Investor’s representations made in this Agreement. The Investor
understands that the Units must be held indefinitely unless subsequently
registered under the Securities Act and qualified under applicable state
securities laws, or unless an exemption from such registration and qualification
requirements is otherwise available. The Investor acknowledges that the Company
has no obligation to register or qualify the Units or underlying Shares or
Warrant Shares for resale. The Investor acknowledges that the Company will
refuse to register any transfer of Units, Shares or Warrant Shares that is not
made in accordance with the provisions of Regulation S, registered pursuant to
the Securities Act or otherwise exempt from such registration. The Investor
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares or
Warrant Shares, and requirements relating to the Company which are outside of
the Investor’s control, and which the Company is under no obligation and may not
be able to satisfy. The Investor has been independently advised as to the
applicable holding period imposed in respect of the Shares by securities
legislation in the jurisdiction in which the undersigned resides and confirms
that no representation has been made respecting the applicable holding periods
for the Shares or Warrant Shares in such jurisdiction and it is aware of the
risks and other characteristics of the Units and of the fact that the
undersigned may not resell the Units, Shares or Warrant Shares except in
accordance with applicable securities legislation and regulatory policy.

                         5.9         A copy of the Company’s annual report on
Form 10-K, its quarterly reports on Form 10-Q, current reports on Form 8-K and
information statements are available on the SEC’s website at www.sec.gov.

                         5.10       For purposes of compliance with the
Regulation S exemption for the offer and sale of the Units (defined in this
Section 5.10 to include the underlying Shares and Warrant Shares) to non-U.S.
Persons, if the Investor is not a “U.S. Person,” as such term is defined in Rule
902(k) of Regulation S,1 the Investor represents and warrants that the Investor
is a person or entity that is outside the United States, and further represents
and warrants as follows:

_____________________________



1

Regulation S provides in part as follows:

   

1.         “U.S. person” means: (i) any natural person resident in the United
States; (ii) any partnership or corporation organized or incorporated under the
laws of the United States; (iii) any estate of which any executor or
administrator is a U.S. person; (iv) any trust of which any trustee is a U.S.
person; (v) any agency or branch of a foreign entity located in the United
States; (vi) any non- discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person; (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated,
or (if an individual) resident in the United States; and (viii) any partnership
or corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.

    2.         The following are not “U.S. persons”: (i) any discretionary
account or similar account (other than an estate or trust) held for the benefit
or account of a non-U.S. person by a dealer or other professional fiduciary
organized, incorporated, or (if an individual) resident in the United States;
(ii) any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if: (A) an executor or administrator of the
estate who is not a U.S. person has sole or shared investment discretion with
respect to

5

--------------------------------------------------------------------------------

                         (a)           The Investor is not acting and purchasing
(or proposes to purchase) the Units on behalf of any other persons, entities or
accounts and is not acquiring the Units for the account or benefit of a U.S.
Person. The Investor represents and warrants that the Investor is not a “U.S.
Person” (as defined in Rule 902(k) under the Securities Act) and was located
outside the United States at the time any offer to buy the Units was made and at
the time the buy offer was originated by the undersigned.

                         (b)           If the Investor is a legal entity, it has
not been formed specifically for the purpose of investing in the Company.

                         (c)           The Investor hereby represents that he,
she or it has satisfied and fully observed the laws of the jurisdiction in which
he, she or it is located or domiciled, in connection with the acquisition of the
Units, including (i) the legal requirements of the Investor’s jurisdiction for
the acquisition of the Units, (ii) any foreign exchange restrictions applicable
to such acquisition, (iii) any governmental or other consents that may need to
be obtained, and (iv) the income tax and other tax consequences, if any, which
may be relevant to the holding, redemption, sale, or transfer of the Units; and
further, the Investor agrees to continue to comply with such laws as long as he,
she or it shall hold the Units.

                         (d)           To the knowledge of the Investor, without
having made any independent investigation, neither the Company nor any person
acting for the Company, has conducted any “directed selling efforts” in the
United States as the term “directed selling efforts” is defined in Rule 902 of
Regulation S, which, in general, means any activity undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
marketing in the United States for any of the Units being offered. Such activity
includes, without limitation, the mailing of printed material to investors
residing in the United States, the holding of promotional seminars in the United
States, and the placement of advertisements with radio or television stations
broadcasting in the United States or in publications with a general circulation
in the United States, which discuss the offering of the Units. To the knowledge
of the Investor, the Units were not offered to the undersigned through, and the
undersigned is not aware of, any form of general solicitation or general
advertising, including without limitation, (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

                         (e)           The Investor will offer, sell or
otherwise transfer the Units, only (A) pursuant to a registration statement that
has been declared effective under the Securities Act, (B) pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S in
a transaction meeting the requirements of Rule 904 (or other applicable Rule)
under the Securities Act, or (C) pursuant to another available exemption from
the registration requirements of the Securities Act, subject to the Company’s
right prior to any offer, sale or transfer pursuant to clauses (B) or (C) to
require the delivery of an opinion of counsel, certificates or other information
reasonably satisfactory to the Company for the purpose of determining the
availability of an exemption.

                         (f)           The Investor will not engage in hedging
transactions involving the Units unless such transactions are in compliance with
the Securities Act.

___________________________________________________________________________________________________________________________________

the assets of the estate; and (B) the estate is governed by foreign law; (iii)
any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person; (iv) an employee
benefit plan established and administered in accordance with the law of a
country other than the United States and customary practices and documentation
of such country; (v) any agency or branch of a U.S. person located outside the
United States if: (A) the agency or branch operates for valid business reasons;
and (B) the agency or branch is engaged in the business of insurance or banking
and is subject to substantive insurance or banking regulation, respectively, in
the jurisdiction where located; and (vi) the International Monetary Fund, the
International Bank for Reconstruction and Development, the Inter-American
Development Bank, the Asian Development Bank, the African Development Bank, the
United Nations, and their agencies, affiliates and pension plans, and any other
similar international organizations, their agencies, affiliates and pension
plans.

6

--------------------------------------------------------------------------------

                         (g)           The Investor represents and warrants that
the undersigned is not a citizen of the United States and is not, and has no
present intention of becoming, a resident of the United States (defined as being
any natural person physically present within the United States for at least 183
days in a 12-month consecutive period or any entity who maintained an office in
the United States at any time during a 12-month consecutive period). The
Investor understands that the Company may rely upon the representations and
warranty of this paragraph as a basis for an exemption from registration of the
Units under the Securities Act of 1933, as amended, and the provisions of
relevant state securities laws.

                         5.11       The Investor is not a “disqualified
organization.” “Disqualified organization” means (i) the federal government of
the United States; (ii) any state or political subdivision of the United States;
(iii) any foreign government; (iv) any international organization; (v) any
agency or instrumentality of any of the organizations listed in clauses (i),
(ii), (iii) or (iv) above; (vi) any other tax exempt organization, other than a
farmer’s cooperative described in Section 521 of the Code that is exempt from
both income taxation and from taxation under the unrelated business taxable
income provisions of the Code; or (vii) any rural electrical or telephone
cooperative.

                         5.12       The Investor represents that neither it nor,
to the Investor’s knowledge, any person or entity controlling, controlled by or
under common control with the Investor, nor any person or entity having a
beneficial interest in the Investor, nor any other person or entity on whose
behalf the undersigned is acting (i) is a person or entity listed in the annex
to Executive Order No. 13224 (2001) issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism); (ii) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control (OFAC); (iii) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, antiterrorist and asset control laws,
regulations, rules or orders (categories (i) through (v) collectively, a
“Prohibited Investor”). The Investor agrees to provide the Company, promptly
upon request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, antiterrorist
and asset control laws, regulations, rules and orders. The Investor consents to
the disclosure to U.S. regulators and law enforcement authorities by the Company
and its affiliates and agents of such information about the Investor as the
Company reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
and orders. If the Investor is a financial institution that is subject to the
PATRIOT Act, Public Law No. 107-56 (Oct. 26, 2001) (the “Patriot Act”), the
Investor represents that the Investor has met all of its respective obligations
under the Patriot Act. The Investor acknowledges that if, following the
investment in the Company by the Investor, the Company reasonably believes that
the Investor is a Prohibited Investor or is otherwise engaged in suspicious
activity or refuses to provide promptly information that the Company requests,
the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require Investor to transfer the Units,
Shares, Warrants or Warrant Shares. The Investor further acknowledges that the
Investor will not have any claim against the Company or any of its affiliates or
agents for any form of damages as a result of any of the foregoing actions.

          6.           Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed (A) if within the
United States by first-class registered or certified airmail, or nationally
recognized overnight express courier, postage prepaid, or by facsimile, or (B)
if delivered from outside the United States, by International Federal Express or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:

7

--------------------------------------------------------------------------------


  (a) if to the Company, to: Canterbury Resources, Inc.       69 Stanley Point
Road       Devonport, Auckland       New Zealand 0624       Attn: Chief
Executive Officer       Phone: (69) 9 445-6338           (b) with a copy to:
Greenberg Traurig LLP       1201 K Street, Suite 1100       Sacramento, CA 95814
      Attn: Mark C Lee       Phone: (916) 442-1111       Fax: (916) 448-1709

                              (c)           if to the Investor, at its address
on the signature page hereto, or at such other address or addresses as may have
been furnished to the Company in writing.

          7.           Changes. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Investor.

          8.           Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

          9.           Severability. In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

          10.           Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Nevada, without
giving effect to the principles of conflicts of law.

          11.           Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument, and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other parties.

          12.           Rule 144. The Company covenants that it will timely file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder (or, if the
Company is not required to file such reports, it will, upon the request of the
Investor holding Shares and Warrant Shares purchased hereunder made after the
first anniversary of the Closing Date, make publicly available such information
as necessary to permit sales pursuant to Rule 144 under the Securities Act), and
it will take such further action as the Investor may reasonably request, all to
the extent required from time to time to enable such Investor to sell Shares or
Warrant Shares purchased hereunder without registration under the Securities Act
within the limitation of the exemptions provided by (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of the
Investor, the Company will deliver to such holder a written statement as to
whether it has complied with such information and requirements.

8

--------------------------------------------------------------------------------

          13.           Confidential Information. The Investor represents to the
Company that, at all times during the Company’s offering of the Units, the
Investor has maintained in confidence all non-public information regarding the
Company received by the Investor from the Company or its agents, and covenants
that it will continue to maintain in confidence such information and shall not
use such information for any purpose other than to evaluate the purchase of the
Units until such information (a) becomes generally publicly available other than
through a violation of this provision by the Investor or its agents or (b) is
required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process), provided, however,
that before making any use or disclosure in reliance on this subparagraph (b)
the Investor shall give the Company at least fifteen (15) days prior written
notice (or such shorter period as required by law) specifying the circumstances
giving rise thereto and will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
obtain reliable assurance that confidential treatment will be accorded any
non-public information so furnished.

9

--------------------------------------------------------------------------------

ANNEX II

RISK FACTORS

The risks described below are the ones the Company believes are the most
important for the Investor to consider, although these risks are not the only
ones that the Company faces. If events anticipated by any of the following risks
actually occur, the Company’s business, operating results or financial condition
could suffer and the trading price of the Company’s common stock could decline.

FURTHER, THE RISKS DESCRIBED BELOW ASSUME THE CONSUMMATION OF A PROPOSED REVERSE
ACQUISITION TRANSACTION BETWEEN THE COMPANY AND ECHO AUTOMOTIVE, LLC, AN ARIZONA
LIMITED LIABILITY COMPANY (“ECHO”), PURSUANT TO WHICH THE COMPANY WILL ISSUE
CERTAIN SHARES OF ITS COMMON STOCK TO THE SOLE MEMBER OF ECHO IN EXCHANGE FOR
100% OF THE ISSUED AND OUTSTANDING UNITS OF ECHO (THE "EXCHANGE TRANSACTION").
ECHO IS PRIMARILY ENGAGED IN DEVELOPING A TECHNOLOGY THAT IT BELIEVES MAY REDUCE
OVERALL FUEL EXPENSES IN COMMERCIAL FLEET VEHICLES BY AUGMENTING EXISTING POWER
TRAINS WITH HIGHLY EFFICIENT ELECTRICAL ENERGY DELIVERED BY ELECTRIC MOTORS
POWERED BY ECHO’S MODULAR PLUG-IN BATTERY MODULES. ASSUMING THE SUCCESSFUL
CLOSING OF THE EXCHANGE TRANSACTION, ECHO SHALL BECOME A WHOLLY-OWNED SUBSIDIARY
OF THE COMPANY AND THE BUSINESS OF THE COMPANY SHALL CONSIST PRIMARILY OF THE
BUSINESS OF ECHO.

AS USED BELOW, “WE,” “US” AND “OUR” REFER COLLECTIVELY TO CANTERBURY RESOURCES,
INC. AND ECHO, AND REFERENCES TO THE “COMPANY” REFER TO THE COMPANY AFTER GIVING
EFFECT TO THE MERGER TRANSACTION.

Risks Related to Our Business and Industry

We have incurred losses in prior periods and may incur losses in the future.

We cannot be assured that we can achieve or sustain profitability on a quarterly
or annual basis in the future. Our operations are subject to the risks and
competition inherent in the establishment of a business enterprise. There can be
no assurance that future operations will be profitable. We may not achieve our
business objectives and the failure to achieve such goals would have an adverse
impact on us.

Our future is dependent upon our ability to obtain financing. If we do not
obtain such financing, we may have to cease our activities and investors could
lose their entire investment.

There is no assurance that we will operate profitably or generate positive cash
flow in the future. We will require additional financing in order to proceed
with the manufacture and distribution of our products, including our Echo Drive
technology. We will also require additional financing to pay the fees and
expenses necessary to become and operate as a public company. We will also need
more funds if the costs of the development and operation of our existing
technologies are greater than we have anticipated. We will also require
additional financing to sustain our business operations if we are not successful
in earning revenues. We may not be able to obtain financing on commercially
reasonable terms or terms that are acceptable to us when it is required. Our
future is dependent upon our ability to obtain financing. If we do not obtain
such financing, our business could fail and investors could lose their entire
investment.

Because we may never earn revenues from our operations, our business may fail
and investors may lose all of their investment in our Company.

We have no history of revenues from operations. We have yet to generate positive
earnings and there can be no assurance that we will ever operate profitably. Our
company has a limited operating history. If our business plan is not successful
and we are not able to operate profitably, then our stock may become worthless
and investors may lose all of their investment in our company.

10

--------------------------------------------------------------------------------

Prior to obtaining customers and distribution for our products, we anticipate
that we will incur increased operating expenses without realizing any revenues.
We therefore expect to incur significant losses into the foreseeable future. We
recognize that if we are unable to generate significant revenues from the sale
of our products in the future, we will not be able to earn profits or continue
operations. There is no history upon which to base any assumption as to the
likelihood that we will prove successful, and we can provide no assurance that
we will generate any revenues or ever achieve profitability. If we are
unsuccessful in addressing these risks, our business will fail and investors may
lose all of their investment in our company.

Our limited operating history and recent change in business direction makes
evaluating our business and future prospects difficult, and may increase the
risk of your investment.

We have a very limited operating history on which investors can base an
evaluation of our business, operating results and prospects. Of even greater
significance is that fact that we have no operating history with respect to
augmenting existing power trains with highly efficient electrical energy
delivered by electric motors powered by our modular plug-in battery modules.

While the basic technology has been verified, we only recently have begun the
commercialization of the complete plug-in hybrid electric vehicle (PHEV) system
in preparation for our initial conversion of a vehicle. This limits our ability
to accurately forecast the cost of the conversions or to determine a precise
date on which the commercial platform for vehicle conversions will be widely
released.

We are currently evaluating, qualifying and selecting our suppliers for the
hybrid conversion system. However, we may not be able to engage suppliers for
the remaining components in a timely manner, at an acceptable price or in the
necessary quantities. In addition, we may also need to do extensive testing to
ensure that the conversions are in compliance with applicable National Highway
Traffic Safety Administration (NHTSA) safety regulations and United States
Environmental Protection Agency (EPA) regulations prior to full distribution to
our licensees. Our plan to complete the initial commercialization of the hybrid
conversion system is dependent upon the timely availability of funds, upon our
finalizing the engineering, component procurement, build out and testing in a
timely manner. Any significant delays would materially adversely affect our
business, prospects, financial condition and operating results. Consequently, it
is difficult to predict our future revenues and appropriately budget for our
expenses, and we have limited insight into trends that may emerge and affect our
business. In the event that actual results differ from our estimates or we
adjust our estimates in future periods, our operating results and financial
position could be materially affected. If the markets for hybrid electric
conversions and/or electric motors and generators does not develop as we expect
or develops more slowly than we expect, our business, prospects, financial
condition and operating results will be harmed.

Decreases in the price of oil, gasoline and diesel fuel may influence the
conversions to plug-in hybrid electric vehicles include, which may slow the
growth of our business and negatively impact our financial results.

The market for plug-in hybrid electric vehicle conversions is relatively new,
rapidly evolving, characterized by rapidly changing technologies, evolving
government regulation, and changing consumer demands and behaviors. Prices for
oil, gasoline and diesel fuel can be very volatile. Increases in the price of
fuels will likely raise interest in plug-in hybrid conversions. Decreases in the
price of fuels will likely reduce interest in conversions and reduced interest
could slow the growth of our business.

Our growth depends in part on environmental regulations and programs mandating
the use of vehicles that get better gas mileage and generate fewer emissions and
any modification or repeal of these regulations may adversely impact our
business.

Enabling commercial customers to meet environmental regulations and programs in
the United States that promote or mandate the use of vehicles that get better
gas mileage and generate fewer emissions is an integral part of our business
plan. Industry participants with a vested interest in gasoline and diesel invest
significant time and money in efforts to influence environmental regulations in
ways that delay or repeal requirements for cleaner vehicle emissions.
Furthermore, the economic recession may result in the delay, amendment or waiver
of environmental regulations due to the perception that they impose increased
costs on the transportation industry or the general public that cannot be
absorbed in a shrinking economy. The delay, repeal or modification of federal or
state regulations or programs that encourage the use of more efficient and/or
cleaner vehicles could slow our growth and adversely affect our business.

11

--------------------------------------------------------------------------------

Some aspects of our business will depend in part on the availability of federal,
state and local rebates and tax credits for hybrid electric vehicles, and as
such, a reduction in these incentives would increase the cost of conversions for
our customers and could significantly reduce our revenue.

Hybrid conversions for the general public will depend in part on tax credits,
rebates and similar federal, state and local government incentives that promote
hybrid electric vehicles. We anticipate that fleet owners will be less reliant
on incentives. As for other products we create, there should be no reliance at
all. Nonetheless, any reduction, elimination or discriminatory application of
federal, state and local government incentives and other economic subsidies or
tax credits because of policy changes, the reduced need for such subsidies or
incentives due to the perceived success of the hybrid conversions, fiscal
tightening or other reasons may have a direct or indirect material adverse
effect on our business, financial condition, and operating results.

We may experience significant delays in the design and implementation of our
technology into the motors of the companies with which we may have research and
development agreements with, which could harm our business and prospects.

Any delay in the financing, design, and implementation of our technology into
the motor of the companies with which we may have research and development
agreements could materially damage our brand, business, prospects, financial
condition and operating results. Motor manufacturers often experience delays in
the design, manufacture and commercial release of new product lines.

If we are unable to adequately control the costs associated with operating our
business, including our costs of sales and materials, our business, financial
condition, operating results and prospects will suffer.

If we are unable to maintain a sufficiently low level of costs for designing,
marketing, selling and distributing our conversion system relative to their
selling prices, our operating results, gross margins, business and prospects
could be materially and adversely impacted. We have made, and will be required
to continue to make, significant investments for the design and sales of our
system and technologies. There can be no assurances that our costs of producing
and delivering our system and technologies will be less than the revenue we
generate from sales, licenses and/or royalties or that we will achieve our
expected gross margins.

We may be required to incur substantial marketing costs and expenses to promote
our systems and technologies, even though our marketing expenses to date have
been relatively limited. If we are unable to keep our operating costs aligned
with the level of revenues we generate, our operating results, business and
prospects will be harmed. Many of the factors that impact our operating costs
are beyond our control. For example, the costs of our components could increase
due to shortages as global demand for these products increases. Indeed, if the
popularity of hybrid conversions exceeds current expectations without
significant expansion in battery production capacity and advancements in battery
technology, shortages could occur which would result in increased costs to us.

We will be dependent on our suppliers, some of which are single or limited
source suppliers, and the inability of these suppliers to continue to deliver,
or their refusal to deliver, necessary components at prices and volumes
acceptable to us would have a material adverse effect on our business, prospects
and operating results.

We are currently and continually evaluating, qualifying and selecting suppliers
for our conversion system. We will source globally from a number of suppliers,
some of whom may be single source suppliers for these components. While we
obtain components from multiple sources whenever possible, it may not always be
possible to avoid purchasing from a single source. To date, we have not
qualified alternative sources for any of our single sourced components.

While we believe that we may be able to establish alternate supply relationships
and can obtain or engineer replacements for our single source components, we may
be unable to do so in the short term or at all at prices or costs that are
favorable to us. In particular, while we believe that we will be able to secure
alternate sources of supply for almost all of our single-sourced components in a
relatively short time frame, qualifying alternate suppliers or developing our
own replacements for certain highly customized components may be time consuming
and costly.

12

--------------------------------------------------------------------------------

The supply chain will expose us to potential sources of delivery failure or
component shortages. If we experience significant increased demand, or need to
replace our existing suppliers, there can be no assurance that additional
supplies of component parts will be available when required on terms that are
favorable to us, at all, or that any supplier would allocate sufficient supplies
to us in order to meet our requirements or fill our orders in a timely manner.
The loss of any single or limited source supplier or the disruption in the
supply of components from these suppliers could lead to delays to our customers,
which could hurt our relationships with our customers and also materially
adversely affect our business, prospects and operating results.

Changes in our supply chain may result in increased cost and delay. A failure by
our suppliers to provide the necessary components could prevent us from
fulfilling customer orders in a timely fashion which could result in negative
publicity, damage our brand and have a material adverse effect on our business,
prospects, financial condition and operating results.

The use of plug-in hybrid electric vehicles in vehicle components or electric
motors may not become sufficiently accepted for us to expand our business.

To expand our conversion business, we must license new fleet, dealer and service
center customers. We cannot guarantee that we will be able to develop these
customers or that they will sign our license contracts. Whether we will be able
to expand our customer base will depend on a number of factors, including the
level of acceptance of plug-in hybrid electric vehicles by fleet owners and the
general public. A failure to expand our customer base could have a material
adverse effect on our business, prospects, financial condition and operating
results.

If there are advances in other alternative vehicle fuels or technologies, or if
there are improvements in gasoline or diesel engines, demand for hybrid electric
conversions and/or our other products may decline and our business may suffer.

Technological advances in the production, delivery and use of alternative fuels
that are, or are perceived to be, cleaner, more cost-effective than our
traditional fuel/electric combination have the potential to slow adoption of
plug-in hybrid electric vehicles. Hydrogen, compressed natural gas and other
alternative fuels in experimental or developmental stages may eventually offer a
cleaner, more cost-effective alternative to our gasoline or diesel and electric
combination. Equally, any significant improvements in the fuel economy or
efficiency of the internal combustion engine may slow conversions to plug-in
hybrid vehicles and, consequently, would have a detrimental effect on our
business and operations.

While we are not aware of any pending innovations in or introductions of new
heat reduction or heat transfer technologies, that does not mean none are in the
offing. We have no control of what our competitors are doing nor awareness of
their plans until such information is released for general consumption. The
introduction of any new technology that offers better or equivalent results at a
lower price would have a detrimental effect on our business and operations.

Our research and commercialization efforts may not be sufficient to adapt to
changes in electric vehicle technology.

As technologies change, we plan to upgrade or adapt our conversion system in
order to continue to provide vehicles with the latest technology, in particular
battery technology. However, our conversions may not compete effectively with
alternative vehicles if we are not able to source and integrate the latest
technology into our conversion system. For example, we do not manufacture
battery cells and that makes us dependent upon other suppliers of battery cell
technology for our battery packs.

Any failure to keep up with advances in electric or internal combustion vehicle
technology would result in a decline in our competitive position which would
materially and adversely affect our business, prospects, operating results and
financial condition.

13

--------------------------------------------------------------------------------

The cyclical nature of business cycles can adversely affect our business.

Our business is directly related to general economic conditions which can be
cyclical. It also depends on other factors, such as corporate and consumer
confidence and preferences. A significant increase in global sales of electric
or hybrid vehicles could have a direct impact on our earnings and cash flows by
lowering the need to convert existing vehicles to plug-in hybrids. Equally, a
significant decrease in the global sales of electric motors and generators could
have a direct impact on our earnings and cash flows. The realization of either
situation would also have an adverse effect on our business, results of
operations and financial condition.

A prolonged economic downturn or economic uncertainty could adversely affect our
business and cause us to require additional sources of financing, which may not
be available.

Our sensitivity to economic cycles and any related fluctuation in the businesses
of our fleet customers, electric motor manufacturers or income of the general
public may have a material adverse effect on our financial condition, results of
operations or cash flows. If global economic conditions deteriorate or economic
uncertainty increases, our customers and potential customers may experience
lowered incomes or deterioration of their businesses, which may result in the
delay or cancellation of plans to convert their vehicles, reduced license sales
or reduced royalties from sales by licensees. As a consequence, our cash flow
could be adversely impacted.

Any changes in business credit availability or cost of borrowing could adversely
affect our business.

Declines in the availability of business credit and increases in corporate
borrowing costs could negatively impact the number of conversions performed and
the number of electric motors manufactured. Substantial declines in the number
of conversions by our customers could have a material adverse effect on our
business, results of operations and financial condition. In addition, the
disruption in the capital markets that began in 2008 has reduced the
availability of debt financing to support the conversion of existing vehicles
into plug-in hybrids. If our potential customers are unable to access credit to
convert their vehicles, it would impair our ability to grow our business.

Our future business depends in large part on our ability to execute our plans to
market and license our conversion system.

Failure to obtain reliable sources of component supply, that will enable us to
meet the quality, price, engineering, design and production standards, as well
as the production volumes required to successfully mass market our conversion
system could negatively affect our Company’s revenues and business operations.

Even if we are successful in developing a high volume conversion platform and
reliable sources of component supply, we do not know whether we will be able to
do so in a manner that avoids significant delays and cost overruns, including
factors beyond our control such as problems with suppliers and vendors, or
shipping schedules that meet our customers’ conversion requirements. Any failure
to develop such capabilities within our projected costs and timelines could have
a material adverse effect on our business, prospects, operating results and
financial condition.

We may incur material losses and costs as a result of warranty claims and
product liability actions that may be brought against us.

We face an inherent business risk of exposure to product liability in the event
that our hybrid conversions or other products fail to perform as expected and,
in the case of product liability, failure of our products results in bodily
injury and/or property damage. Our customers have expectations of proper
performance and reliability of our hybrid conversions and any other products
that we may supply. If flaws in the design of our products were to occur, we
could experience a rate of failure in our hybrid conversions or other products
that could result in significant charges for product re-work or replacement
costs. Although we will engage in extensive quality programs and processes,
these may not be sufficient to avoid conversion or product failures, which could
cause us to:

 * lose revenue;
 * incur increased costs such as costs associated with customer support;
 * experience delays, cancellations or rescheduling of conversions or orders for
   our products;

14

--------------------------------------------------------------------------------

 * experience increased product returns or discounts; or
 * damage our reputation;

all of which could negatively affect our financial condition and results of
operations. If any of our hybrid conversions or other products are or are
alleged to be defective, we may be required to participate in a recall involving
such conversions or products. A recall claim brought against us, or a product
liability claim brought against us in excess of our available insurance, may
have a material adverse effect on our business.

If we are unable to enforce our intellectual property rights or if our
intellectual property rights become obsolete, our competitive position could be
adversely impacted.

We utilize a variety of intellectual property rights in our products. We view
our portfolio of process and design technologies as one of our competitive
strengths and we use it as part of our efforts to differentiate our product
offerings. We may not be able to successfully preserve these intellectual
property rights in the future and these rights could be invalidated,
circumvented, challenged or infringed upon. In addition, the laws of some
foreign countries in which our products may be sold do not protect intellectual
property rights to the same extent as the laws of the United States. If we are
unable to protect and maintain our intellectual property rights, or if there are
any successful intellectual property challenges or infringement proceedings
against us, our ability to differentiate our product offerings could diminish.
In addition, if our intellectual property rights or work processes become
obsolete, we may not be able to differentiate our product offerings and some of
our competitors may be able to offer more attractive products to our customers.
As a result, our business and financial performance could be materially and
adversely affected.

Developments or assertions by us or against us relating to intellectual property
rights could materially impact our business.

We expect to own or license significant intellectual property, including
patents, and intend to be involved in numerous licensing arrangements. Our
intellectual property should play an important role in maintaining our
competitive position in a number of the markets we intend to serve. We will
attempt to protect proprietary and intellectual property rights to our products
and conversion system through available patent laws and licensing and
distribution arrangements with reputable domestic and international companies.
Despite these precautions, patent laws afford only limited practical protection
in certain countries.

Litigation may also be necessary in the future to enforce our intellectual
property rights or to determine the validity and scope of the proprietary rights
of others or to defend against claims of invalidity. Such litigation could
result in substantial costs and the diversion of resources. As we create or
adopt new technology, we will also face an inherent risk of exposure to the
claims of others that we have allegedly violated their intellectual property
rights.

We cannot assure that we will not experience any intellectual property claim
losses in the future or that we will not incur significant costs to defend such
claims nor can we assure that infringement or invalidity claims will not
materially adversely affect our business, results of operations and financial
condition. Regardless of the validity or the success of the assertion of these
claims, we could incur significant costs and diversion of resources in enforcing
our intellectual property rights or in defending against such claims, which
could have a material adverse effect on our business, results of operations and
financial condition.

Any such imposition of a liability that is not covered by insurance, is in
excess of insurance coverage or is not covered by an indemnification could have
a material adverse effect on our business, results of operations and financial
condition.

Liability or alleged liability could harm our business by damaging our
reputation, requiring us to incur expensive legal costs in defense, exposing us
to awards of damages and costs and diverting management’s attention away from
our business operations. Any such liability could severely impact our business
operations and/or revenues. If any claims or actions are asserted against us, we
may seek to settle such claim by obtaining a license from the plaintiff covering
the disputed intellectual property rights. We cannot provide any assurances,
however, that under such circumstances a license, or any other form of
settlement, would be available on reasonable terms or at all.

15

--------------------------------------------------------------------------------

We may incur material losses, additional costs or even interruption of business
operations as a result of fines or sanctions brought by government regulators.

We will likely be subject to various U.S. federal, state and local, and non-U.S.
environmental, transportation and safety laws and regulations, such as
requirements for aftermarket fuel conversion certification by the Environmental
Protection Agency or separate requirements for aftermarket fuel conversion
certification by California and other states. We cannot assure you that we will
be at all times in complete compliance with such laws, regulations and permits.
If we violate or fail to comply with these laws, regulations or certifications,
we could be fined or otherwise sanctioned by regulators.

We may face risks from doing business internationally.

We may license, sell or distribute products outside the U.S., and derive
revenues from these sources. Consequently, our revenues and results of
operations will be vulnerable to currency fluctuations. We will report our
revenues and results of operations in U.S. dollars, but a significant portion of
our revenues could be earned outside of the U.S. We cannot accurately predict
the impact of future exchange rate fluctuations on revenues and operating
margins. Such fluctuations could have a material adverse effect on our business,
results of operations and financial condition. Our business will also be subject
to other risks inherent in the international marketplace, many of which are
beyond our control. These risks include:

• laws and policies affecting trade, investment and taxes, including laws and
policies relating to the repatriation of funds and withholding taxes, and
changes in these laws;
• changes in local regulatory requirements, including restrictions on
conversions;
• differing cultural tastes and attitudes;
• differing degrees of protection for intellectual property;
• financial instability;
• the instability of foreign economies and governments;
• war and acts of terrorism.

Any of the foregoing could have a material adverse effect on our business,
financial condition and results of operations.

Our long-term growth depends upon technological innovation and
commercialization.

Our ability to deliver our long-term growth strategy depends in part on the
commercialization of new technology. A central aspect of our growth strategy is
to improve our products and services through innovation, to obtain
technologically advanced products through internal research and development
and/or acquisitions, to protect proprietary technology from unauthorized use and
to expand the markets for new technology by leveraging our infrastructure. Our
success will depend on our ability to commercialize the technology that we have
acquired and demonstrate the enhanced value our technology brings to our
customers’ operations. Our major technological advances include, but are not
limited to, those related to the design of technology to reduce overall fuel
expenses in commercial fleet vehicles by augmenting existing power trains with
highly efficient electrical energy delivered by electric motors powered by our
modular plug-in battery modules. We cannot be assured of the successful
commercialization of, and above-average growth from, our new products and
services, as well as legal protection of our intellectual property rights. Any
failure in the commercialization of our technology could adversely affect our
business and results of operations.

Risks Relating to our Securities and our Status as a Public Company

The relative lack of public company experience of our management team may put us
at a competitive disadvantage.

Our management team lacks public company experience and is generally unfamiliar
with the requirements of the United States securities laws and U.S. Generally
Accepted Accounting Principles, which could impair our ability to comply with
legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of
2002. The individuals who now constitute our senior management team have never
had responsibility for managing a publicly traded company. Such responsibilities
include complying with federal securities laws and making required disclosures
on a timely basis. Our senior management may not be able to implement programs
and policies in an effective and timely manner that adequately responds to such
increased legal, regulatory compliance and reporting requirements. Our failure
to comply with all applicable requirements could lead to the imposition of fines
and penalties and distract our management from attending to the growth of our
business.

16

--------------------------------------------------------------------------------

Shares of our common stock that have not been registered under the Securities
Act of 1933, as amended, regardless of whether such shares are restricted or
unrestricted, are subject to resale restrictions imposed by Rule 144, including
those set forth in Rule 144(i) which apply to a “shell company.” In addition,
any shares of our common stock that are held by affiliates, including any
received in a registered offering, will be subject to the resale restrictions of
Rule 144(i).

Pursuant to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”), a
“shell company” is defined as a company that has no or nominal operations; and,
either no or nominal assets; assets consisting solely of cash and cash
equivalents; or assets consisting of any amount of cash and cash equivalents and
nominal other assets. As such, we may be deemed a “shell company” pursuant to
Rule 144 prior to the Exchange, and as such, sales of our securities pursuant to
Rule 144 are not able to be made until a period of at least twelve months has
elapsed from the date on which our Current Report on Form 8-K is filed with the
Commission reflecting our status as a non-“shell company.” Therefore, any
restricted securities we sell in the future or issue to consultants or
employees, in consideration for services rendered or for any other purpose will
have no liquidity until and unless such securities are registered with the
Commission and/or until a year after the date of the filing of our Current
Report on Form 8-K and we have otherwise complied with the other requirements of
Rule 144. As a result, it may be harder for us to fund our operations and pay
our employees and consultants with our securities instead of cash. Furthermore,
it will be harder for us to raise funding through the sale of debt or equity
securities unless we agree to register such securities with the Commission,
which could cause us to expend additional resources in the future. Our previous
status as a “shell company” could prevent us from raising additional funds,
engaging employees and consultants, and using our securities to pay for any
acquisitions (although none are currently planned), which could cause the value
of our securities, if any, to decline in value or become worthless. Lastly, any
shares held by affiliates, including shares received in any registered offering,
will be subject to the resale restrictions of Rule 144(i).

We will be required to incur significant costs and require significant
management resources to evaluate our internal control over financial reporting
as required under Section 404 of the Sarbanes-Oxley Act, and any failure to
comply or any adverse result from such evaluation may have an adverse effect on
our stock price.

As a smaller reporting company as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended, we are required to evaluate our internal
control over financial reporting under Section 404 of the Sarbanes-Oxley Act of
2002 (“Section 404”). Section 404 requires us to include an internal control
report with the Annual Report on Form 10-K. This report must include
management’s assessment of the effectiveness of our internal control over
financial reporting as of the end of the fiscal year. This report must also
include disclosure of any material weaknesses in internal control over financial
reporting that we have identified. Failure to comply, or any adverse results
from such evaluation could result in a loss of investor confidence in our
financial reports and have an adverse effect on the trading price of our equity
securities. Management believes that its internal controls and procedures are
currently not effective to detect the inappropriate application of U.S. GAAP
rules. Management realize there are deficiencies in the design or operation of
our internal control that adversely affect our internal controls which
management considers to be material weaknesses including those described below:

  i)

As of December 31, 2011, the Company did not have a separate audit committee.

       

Due to the significant number and magnitude of out-of-period adjustments
identified during the year- end closing process, management has concluded that
the controls over the period-end financial reporting process were not operating
effectively. A material weakness in the period-end financial reporting process

        ii)

could result in us not being able to meet our regulatory filing deadlines and,
if not remediated, has the potential to cause a material misstatement or to miss
a filing deadline in the future. Management override of existing controls is
possible given the small size of the organization and lack of personnel.

        iii)

There is no system in place to review and monitor internal control over
financial reporting. The Company maintains an insufficient complement of
personnel to carry out ongoing monitoring responsibilities and ensure effective
internal control over financial reporting

17

--------------------------------------------------------------------------------

Achieving continued compliance with Section 404 may require us to incur
significant costs and expend significant time and management resources. We
cannot assure you that we will be able to fully comply with Section 404 or that
we and our independent registered public accounting firm would be able to
conclude that our internal control over financial reporting is effective at
fiscal year end. As a result, investors could lose confidence in our reported
financial information, which could have an adverse effect on the trading price
of our securities, as well as subject us to civil or criminal investigations and
penalties. In addition, our independent registered public accounting firm may
not agree with our management’s assessment or conclude that our internal control
over financial reporting is operating effectively.

If we lose our key management personnel, we may not be able to successfully
manage our business or achieve our objectives, and such loss could adversely
affect our business, future operations and financial condition.

Our future success depends in large part upon the leadership and performance of
our executive management team and key consultants. If we lose the services of
one or more of our executive officers or key consultants, or if one or more of
them decides to join a competitor or otherwise compete directly or indirectly
with us, we may not be able to successfully manage our business or achieve our
business objectives. We do not have “Key-Man” life insurance policies on our key
executives. If we lose the services of any of our key consultants, we may not be
able to replace them with similarly qualified personnel, which could harm our
business. The loss of our key executives or our inability to attract and retain
additional highly skilled employees may adversely affect our business, future
operations, and financial condition.

The elimination of monetary liability against our directors, officers and
employees under Nevada law and the existence of indemnification rights to our
directors, officers and employees may result in substantial expenditures by our
company and may discourage lawsuits against our directors, officers and
employees.

Our Articles of Incorporation contain a provision permitting us to eliminate the
personal liability of our directors to our company and shareholders for damages
for breach of fiduciary duty as a director or officer to the extent provided by
Nevada law. The foregoing indemnification obligations could result in the
Company incurring substantial expenditures to cover the cost of settlement or
damage awards against directors and officers, which we may be unable to recoup.
These provisions and resultant costs may also discourage our company from
bringing a lawsuit against directors and officers for breaches of their
fiduciary duties, and may similarly discourage the filing of derivative
litigation by our shareholders against our directors and officers even though
such actions, if successful, might otherwise benefit our company and
shareholders.

Our stock is categorized as a penny stock. Trading of our stock may be
restricted by the SEC’s penny stock regulations which may limit a shareholder’s
ability to buy and sell our stock.

Our stock is categorized as a penny stock. The SEC has adopted Rule 15g-9 which
generally defines “penny stock” to be any equity security that has a market
price (as defined) less than US$ 5.00 per share or an exercise price of less
than US$ 5.00 per share, subject to certain exceptions. Our securities are
covered by the penny stock rules, which impose additional sales practice
requirements on broker-dealers who sell to persons other than established
customers and accredited investors. The penny stock rules require a
broker-dealer, prior to a transaction in a penny stock not otherwise exempt from
the rules, to deliver a standardized risk disclosure document in a form prepared
by the SEC which provides information about penny stocks and the nature and
level of risks in the penny stock market. The broker-dealer also must provide
the customer with current bid and offer quotations for the penny stock, the
compensation of the broker-dealer and its salesperson in the transaction and
monthly account statements showing the market value of each penny stock held in
the customer’s account. The bid and offer quotations, and the broker-dealer and
salesperson compensation information, must be given to the customer orally or in
writing prior to effecting the transaction and must be given to the customer in
writing before or with the customer’s confirmation. In addition, the penny stock
rules require that prior to a transaction in a penny stock not otherwise exempt
from these rules, the broker-dealer must make a special written determination
that the penny stock is a suitable investment for the purchaser and receive the
purchaser’s written agreement to the transaction. These disclosure requirements
may have the effect of reducing the level of trading activity in the secondary
market for the stock that is subject to these penny stock rules. Consequently,
these penny stock rules may affect the ability of broker-dealers to trade our
securities. We believe that the penny stock rules discourage investor interest
in and limit the marketability of our common stock.

18

--------------------------------------------------------------------------------

FINRA sales practice requirements may also limit a shareholder’s ability to buy
and sell our stock.

In addition to the “penny stock” rules described above, FINRA has adopted rules
that require that in recommending an investment to a customer, a broker-dealer
must have reasonable grounds for believing that the investment is suitable for
that customer. Prior to recommending speculative low priced securities to their
non-institutional customers, broker-dealers must make reasonable efforts to
obtain information about the customer’s financial status, tax status, investment
objectives and other information. Under interpretations of these rules, FINRA
believes that there is a high probability that speculative low priced securities
will not be suitable for at least some customers. The FINRA requirements make it
more difficult for broker-dealers to recommend that their customers buy our
common stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares.

To date, we have not paid any cash dividends and no cash dividends will be paid
in the foreseeable future.

We do not anticipate paying cash dividends on our common stock in the
foreseeable future and we may not have sufficient funds legally available to pay
dividends. Even if the funds are legally available for distribution, we may
nevertheless decide not to pay any dividends. We presently intend to retain all
earnings for our operations.

Our common stock is not listed on any stock exchange and there is no established
market for shares of our common stock. Even if a market for our common stock
develops, our common stock could be subject to wide fluctuations.

Our common stock is not listed on any stock exchange. Although our common stock
is quoted on the OTCBB, there is no established public market for shares of our
common stock, and no trades of our common stock have taken place on the OTCBB.
Even if the shares of our common stock may in the future trade on the OTCBB, the
liquidity and price of our common stock is expected to be more limited than if
such securities were quoted or listed on a national exchange. No assurances can
be given that an active public trading market for our common stock will develop
or be sustained. If trading of our securities commences on the OTCBB, the
trading volume we will develop may be limited by the fact that many major
institutional investment funds, including mutual funds, as well as individual
investors follow a policy of not investing in bulletin board stocks and certain
major brokerage firms restrict their brokers from recommending bulletin board
stocks because they are considered speculative, volatile and thinly traded. Lack
of liquidity will limit the price at which stockholders may be able to sell our
common stock.

Even if our common stock will in the future trade on the OTCBB, the price of
such common stock could be subject to wide fluctuations, in response to
quarterly variations in our operating results, announcements by us or others,
developments affecting us, and other events or factors. In addition, the stock
market has experienced extreme price and volume fluctuations in recent years.
These fluctuations have had a substantial effect on the market prices for many
companies, often unrelated to the operating performance of such companies, and
may adversely affect the market prices of the securities. Such risks could have
an adverse affect on the stock’s future liquidity.

If we issue additional shares in the future, it will result in the dilution of
our existing shareholders.

Our articles of incorporation authorize the issuance of up to 650,000,000 shares
of common stock with a par value of $0.001 per share. Our Board of Directors may
choose to issue some or all of such shares to acquire one or more companies or
properties and to fund our overhead and general operating requirements. The
issuance of any such shares may reduce the book value per share and may
contribute to a reduction in the market price of the outstanding shares of our
common stock. If we issue any such additional shares, such issuance will reduce
the proportionate ownership and voting power of all current shareholders.
Further, such issuance may result in a change of control of our corporation.

We may not qualify to meet listing standards to list our stock on an exchange.

19

--------------------------------------------------------------------------------

The SEC approved listing standards for companies using reverse acquisitions to
list on an exchange may limit our ability to become listed on an exchange. We
would be considered a reverse acquisition company (i.e., an operating company
that becomes an Exchange Act reporting company by combining with a shell
Exchange Act reporting company) that cannot apply to list on NYSE, NYSE Amex or
Nasdaq until our stock has traded for at least one year on the U.S. OTC market,
a regulated foreign exchange or another U.S. national securities market
following the filing with the SEC or other regulatory authority of all required
information about the merger, including audited financial statements. We would
be required to maintain a minimum $4 share price ($2 or $3 for Amex) for at
least thirty (30) of the sixty (60) trading days before our application and the
exchange’s decision to list. We would be required to have timely filed all
required reports with the SEC (or other regulatory authority), including at
least one annual report with audited financials for a full fiscal year
commencing after filing of the above information. Although there is an exception
for a firm underwritten IPO with proceeds of at least $40 million, we do not
anticipate being in a position to conduct an IPO in the foreseeable future. To
the extent that we cannot qualify for a listing on an exchange, our ability to
raise capital will be diminished.

We have not retained independent professionals for Investors.

We have not retained any independent professionals to review or comment on the
Offering or otherwise protect the interests of the Investors hereunder. Although
the Company and Echo have retained their own counsel, such firms have not made
any independent examination of any factual matters represented by management
herein, and purchasers of the securities offered hereby should not rely on such
firms so retained with respect to any matters herein described. Potential
investors are encouraged to review all applicable documents with their advisors
and conduct such due diligence regarding their potential investment in the
Company as they deep appropriate.

Filing requirements applicable to certain investors.

Investors that acquire five percent (5%) or more of the our common stock may be
required to file reports with the SEC disclosing such investor’s beneficial
share ownership of our common stock. To the extent such requirements apply to an
investor, such investor will also be required to file certain reports with the
SEC reflecting any material changes of beneficial ownership. We will not file
any such reports on behalf of any investor.

THE FOREGOING RISK FACTORS DO NOT PURPORT TO BE A COMPLETE EXPLANATION OF ALL OF
THE RISKS INVOLVED IN PURCHASING THE UNITS OFFERED HEREIN. POTENTIAL INVESTORS
SHOULD READ THIS MEMORANDUM IN ITS ENTIRETY AND REVIEW THE COMPANY’S EXCHANGE
ACT DOCUMENTS BEFORE DETERMINING WHETHER TO PURCHASE THE UNITS.

20

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS PERMITTED
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM AND THE ISSUER OF THESE SECURITIES HAS BEEN PROVIDED WITH AN
OPINION OF LEGAL COUNSEL TO THE HOLDER IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER OF THESE SECURITIES TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER, PLEDGE
OR HYPOTHECATION IS EXEMPT FROM REGISTRATION UNDER SUCH LAWS.


Date of Issuance: _________, 2012 Number of Shares _____________ Warrant No.    
                   (subject to adjustment)


CANTERBURY RESOURCES, INC. A NEVADA CORPORATION  

Warrant

          Canterbury Resources, Inc., a Nevada corporation (the “Company”), for
value received, hereby certifies that _______________________(the “Initial
Holder”), or its registered assigns (the Initial Holder or such registered
assigns shall be referred to as the “Registered Holder”), is entitled, subject
to the terms set forth below, to purchase from the Company at any time on or
after the Exercise Date and on or before the Expiration Date, up to
___________shares (the “Warrant Shares”) of the Company’s common stock, $0.001
par value per share (“Common Stock”), at a purchase price of $0.75 per share
(the “Purchase Price”). The number of shares of Warrant Shares and the Purchase
Price may be adjusted from time to time pursuant to the provisions of this
Warrant. As used herein, “Exercise Date” means any date after the date hereof
and prior to the Expiration Date on which the Registered Holder elects by
written notice to the Company to exercise this Warrant.

          This Warrant is issued pursuant to that Securities Purchase Agreement,
dated as of _______, 2012, by and among the Company and the Initial Holder.

          1.           Exercise.

                         (a)      Manner of Exercise. This Warrant may be
exercised by the Registered Holder, in whole or in part, by surrendering this
Warrant, with the purchase/exercise form appended hereto as Exhibit A duly
executed by such Registered Holder or by such Registered Holder’s duly
authorized attorney, at the principal office of the Company, or at such other
office or agency as the Company may designate in writing, accompanied by payment
in full of the Purchase Price payable in respect of the number of shares of
Warrant Shares purchased upon such exercise. The Purchase Price may be paid by
cash, check, or wire transfer.

                         (b)      Effective Time of Exercise. Each exercise of
this Warrant shall be deemed to have been effected immediately prior to the
close of business on the day on which this Warrant shall have been surrendered
to the Company as provided in Section 1(a) above. At such time, the person or
persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in Section 1(c) below shall be deemed to
have become the holder or holders of record of the Warrant Shares represented by
such certificates.

                         (c)      Delivery to Holder. As soon as practicable
after the exercise of this Warrant, in whole or in part, and in any event within
ten (10) days thereafter, the Company at its expense will cause to be issued in
the name of, and delivered to, the Registered Holder, or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may direct:

1

--------------------------------------------------------------------------------

                                        (i)      a certificate or certificates
for the number of shares of Warrant Shares to which such Registered Holder shall
be entitled, and

                                        (ii)      in case such exercise is in
part only, a new warrant or warrants (dated the date hereof) of like tenor,
calling in the aggregate on the face or faces thereof for the number of shares
of Warrant Shares equal (without giving effect to any adjustment therein) to the
number of such shares called for on the face of this Warrant minus the number of
such shares purchased by the Registered Holder upon such exercise as provided in
Section 1(a) above.

          2.           Adjustments.

                         (a)      Stock Splits and Dividends. If outstanding
shares of the Company’s Common Stock shall be subdivided into a greater number
of shares or a dividend in Common Stock shall be paid in respect of Common
Stock, then the Purchase Price in effect immediately prior to such subdivision
or at the record date of such dividend shall simultaneously with the
effectiveness of such subdivision or immediately after the record date of such
dividend be proportionately reduced. If outstanding shares of Common Stock shall
be combined into a smaller number of shares, then the Purchase Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased. When any
adjustment is required to be made in the Purchase Price, the number of shares of
Warrant Shares purchasable upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.

                         (b)      Reclassification, Etc. In case of any
reclassification or change of the outstanding securities of the Company or of
any reorganization of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant) or any similar corporate reorganization on or after the date hereof,
then and in each such case the Registered Holder, upon the exercise hereof at
any time after the consummation of such reclassification, change,
reorganization, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities and property receivable upon the exercise hereof
prior to such consummation, the stock or other securities or property to which
such holder would have been entitled upon such consummation if such holder had
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided in this Section 2; and in each such case, the terms of
this Section 2 shall be applicable to the shares of stock or other securities
properly receivable upon the exercise of this Warrant after such consummation.

                         (c)      Adjustment Certificate. When any adjustment is
required to be made in the Warrant Shares or the Purchase Price pursuant to this
Section 2, the Company shall promptly mail to the Registered Holder a
certificate setting forth (i) a brief statement of the facts requiring such
adjustment, (ii) the Purchase Price after such adjustment and (iii) the kind and
amount of stock or other securities or property into which this Warrant shall be
exercisable after such adjustment.

          3.           Transfers.

                         (a)      Unregistered Security. This Warrant and the
Warrant Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may not be sold, pledged, distributed,
offered for sale, transferred or otherwise disposed of in the absence of (i) an
effective registration statement under the Act as to this Warrant or such
Warrant Shares and registration or qualification of this Warrant or such Warrant
Shares under any applicable U.S. federal or state securities law then in effect,
or (ii) an opinion of counsel, reasonably satisfactory to the Company, that such
registration or qualification is not required. Each certificate or other
instrument for Warrant Shares issued upon the exercise of this Warrant shall
bear a legend substantially to the foregoing effect.

                         (b)      Transferability. Subject to the provisions of
Section 3(a) hereof, this Warrant and all rights hereunder are transferable, in
whole or in part, upon surrender of the Warrant with a properly executed
assignment (in the form of Exhibit B hereto) at the principal office of the
Company.

2

--------------------------------------------------------------------------------

                         (c)      Warrant Register. The Company will maintain a
register containing the names and addresses of the Registered Holders of this
Warrant. Until any transfer of this Warrant is made in the warrant register, the
Company may treat the Registered Holder as the absolute owner hereof for all
purposes; provided, however, that if this Warrant is properly assigned in blank,
the Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.

          4.           No Impairment. The Company will not, by amendment of its
charter or through reorganization, consolidation, merger, dissolution, sale of
assets or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will (subject to Section 11
below) at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment.

          5.           Termination. This Warrant (and the right to purchase
securities upon exercise hereof) shall terminate eighteen (18) months from the
date of issuance of this Warrant (the “Expiration Date”).

          6.           Notices of Certain Transactions. In the event:

                         (a)      the Company shall take a record of the holders
of its Common Stock (or other stock or securities at the time deliverable upon
the exercise of this Warrant) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of stock of any class or any other securities, or to
receive any other right, to subscribe for or purchase any shares of stock of any
class or any other securities, or to receive any other right, or

                         (b)      of any capital reorganization of the Company,
any reclassification of the capital stock of the Company, or any consolidation
or merger of the Company with or into another corporation, or

                         (c)      of the voluntary or involuntary dissolution,
liquidation or winding-up of the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder a notice specifying, as the case may be, (i) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reclassification, reorganization,
consolidation, merger, dissolution, liquidation or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of
Warrant Shares shall be entitled to exchange their shares of Warrant Shares (or
such other stock or securities) for securities or other property deliverable
upon such reclassification, reorganization, consolidation, merger, dissolution,
liquidation or winding-up. Such notice shall be mailed at least ten (10) days
prior to the record date or effective date for the event specified in such
notice.

          7.           Reservation of Stock. The Company will at all times
reserve and keep available out of its authorized but unissued stock, solely for
the issuance and delivery upon the exercise of this Warrant and other similar
Warrants, such number of its duly authorized shares of Common Stock as from time
to time shall be issuable upon the exercise of this Warrant and other similar
Warrants. All of the shares of Common Stock issuable upon exercise of this
Warrant and other similar Warrants, when issued and delivered in accordance with
the terms hereof and thereof, will be duly authorized, validly issued, fully
paid and non-assessable, subject to no lien or other encumbrance other than
restrictions on transfer arising under applicable securities laws and
restrictions imposed by Section 3 hereof.

          8.           Exchange of Warrants. Upon the surrender by the
Registered Holder of any Warrant or Warrants, properly endorsed, to the Company
at the principal office of the Company, the Company will, subject to the
provisions of Section 3 hereof, issue and deliver to or upon the order of such
Holder, at the Company’s expense, a new Warrant or Warrants of like tenor, in
the name of such Registered Holder or as such Registered Holder (upon payment by
such Registered Holder of any applicable transfer taxes) may direct, calling in
the aggregate on the face or faces thereof for the number of shares of Common
Stock called for on the face or faces of the Warrant or Warrants so surrendered.

3

--------------------------------------------------------------------------------

          9.           Replacement of Warrants. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and (in the case of loss, theft or destruction) upon
delivery of an indemnity agreement (with surety if reasonably required) in an
amount reasonably satisfactory to the Company, or (in the case of mutilation)
upon surrender and cancellation of this Warrant, the Company will issue, in lieu
thereof, a new Warrant of like tenor.

          10.           Notices. Any notice required or permitted by this
Warrant shall be in writing and shall be deemed sufficient upon receipt, when
delivered personally or by courier, overnight delivery service or confirmed
facsimile, or forty-eight (48) hours after being deposited in the regular mail
as certified or registered mail (airmail if sent internationally) with postage
prepaid, addressed (a) if to the Registered Holder, to the address of the
Registered Holder most recently furnished in writing to the Company and (b) if
to the Company, to the address set forth below or subsequently modified by
written notice to the Registered Holder.

          11.           No Rights as Stockholder. Until the exercise of this
Warrant, the Registered Holder shall not have or exercise any rights by virtue
hereof as a stockholder of the Company.

          12.           Representations of Registered Holder. By acceptance of
this Warrant, the Registered Holder hereby represents and acknowledges to the
Company that:

                         (a)      this Warrant and the Warrant Shares are
“restricted securities” as such term is used in the rules and regulations under
the Securities Act and that such securities have not been and will not be
registered under the Securities Act or any state securities law, and that such
securities must be held indefinitely unless registration is effected or transfer
can be made pursuant to appropriate exemptions;

                         (b)      the Registered Holder has read, and fully
understands, the terms of this Warrant set forth on its face and the attachments
hereto, including the restrictions on transfer contained herein;

                         (c)      the Registered Holder is purchasing for
investment for its own account and not with a view to or for sale in connection
with any distribution of this Warrant and the Warrant Shares and it has no
intention of selling such securities in a public distribution in violation of
the federal securities laws or any applicable state securities laws; provided
that nothing contained herein will prevent the Registered Holder from
transferring such securities in compliance with the terms of this Warrant and
the applicable federal and state securities laws; and

                         (d)      the Company may affix one or more legends,
including a legend in substantially the following form (in addition to any other
legend(s), if any, required by applicable state corporate and/or securities
laws) to certificates representing Warrant Shares:

> > > > > “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > > > > SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
> > > > > SECURITIES LAWS OF ANY STATE. THESE SECURITIES ARE SUBJECT TO
> > > > > RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED,
> > > > > SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS PERMITTED UNDER THE
> > > > > ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
> > > > > EXEMPTION THEREFROM AND THE ISSUER OF THESE SECURITIES HAS BEEN
> > > > > PROVIDED WITH AN OPINION OF LEGAL COUNSEL TO THE HOLDER IN FORM AND
> > > > > SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES TO THE EFFECT
> > > > > THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT
> > > > > FROM REGISTRATION UNDER SUCH LAWS.”

4

--------------------------------------------------------------------------------

          13.           No Fractional Shares. No fractional shares will be
issued in connection with any exercise hereunder. In lieu of any fractional
shares which would otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the fair market value of one such
share on the date of exercise, as determined in good faith by the Company’s
Board of Directors.

          14.           Amendment or Waiver. Any term of this Warrant may be
amended or waived upon written consent of the Company and the Registered Holder.

          15.           Headings. The headings in this Warrant are for purposes
of reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.

          16.           Governing Law. This Warrant shall be governed, construed
and interpreted in accordance with the laws of the State of Nevada, without
giving effect to principles of conflicts of law.

[Remainder of Page Intentionally Left Blank]

5

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed and delivered by its authorized officer as of the date first above
written.

CANTERBURY RESOURCES, INC., a Nevada corporation

  Signed: ________________________________________________      
By: ___________________________________________________       Title:
__________________________________________________       Address:       69
Stanley Point Road                          Devonport, Auckland  
                       New Zealand 0624   Phone No.:    (69) 9 445-6338

[SIGNATURE PAGE TO CANTERBURY RESOURCES, INC. WARRANT]

--------------------------------------------------------------------------------

EXHIBIT A

PURCHASE/EXERCISE FORM

To:      CANTERBURY RESOURCES, INC. Dated:_________________

          The undersigned, pursuant to the provisions set forth in the attached
Warrant No. ___ hereby irrevocably elects to purchase _____ shares of the Common
Stock covered by such Warrant and herewith makes payment of $_________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant.

          The undersigned acknowledges that it has reviewed the representations
and warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company as of the date
hereof.

          The undersigned further acknowledges that it has reviewed that certain
Securities Purchase Agreement, dated as of ________, 2012, among the Company and
certain holders of the Company’s securities (as amended from time to time) and
agrees to be bound by such provisions.

Signature: ________________________________________________

Name (print): ______________________________________________

Title (if applic.) _____________________________________________

Company (if applic.): _________________________________________

--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

          FOR VALUE RECEIVED, _________________________________________ hereby
sells, assigns and transfers all of the rights of the undersigned under the
attached Warrant with respect to the number of shares of Common Stock covered
thereby set forth below, to:

Name of Assignee   Address/Fax Number   No. of Shares

 

 


 

Dated: _________________________________________ Signature:
_________________________________________                         
_________________________________________       Witness:  
_________________________________________


--------------------------------------------------------------------------------